Supreme Court of Florida
                                  ____________

                                  No. SC17-1150
                                  ____________

                        GALANTE ROMAR PHILLIPS,
                               Appellant,

                                         vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                  [July 19, 2018]

PER CURIAM.

      This case is before the Court on appeal from an order granting in part and

denying in part a motion to vacate a judgment of conviction of first-degree murder

and a sentence of death under Florida Rule of Criminal Procedure 3.851.1 We

hereby dismiss this appeal because the guilt phase issues were waived since they

were not briefed by Phillips, and the penalty phase issues were mooted by the new

penalty phase ordered by the trial court pursuant to Hurst v. State, 202 So. 3d 40

(Fla. 2016), cert. denied, 137 S. Ct. 2161 (2017). Because there will be a new




      1. We have jurisdiction. See art. V, § 3(b)(1), Fla. Const.
penalty phase, it is inconsequential whether Phillips’s trial counsel was ineffective

for failing to raise the issue of intellectual disability at the previous penalty phase.

As the State argued, Phillips may raise the issue of intellectual disability at the trial

court prior to his new penalty phase proceedings. See Godwin v. State, 593 So. 2d

211, 212 (Fla. 1992) (“A case is ‘moot’ when it presents no actual controversy or

when the issues have ceased to exist.” (citing Black’s Law Dictionary 1008 (6th ed.

1990))).

      It is so ordered.

CANADY, C.J., and PARIENTE, LEWIS, QUINCE, POLSTON, LABARGA,
and LAWSON, JJ., concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION AND,
IF FILED, DETERMINED.

An Appeal from the Circuit Court in and for Duval County,
     Mallory D. Cooper, Judge - Case No. 162006CF015566AXXXMA

Frank Tassone of Tassone, Dreicer, & Hill, LLC, Jacksonville, Florida,

      for Appellant

Pamela Jo Bondi, Attorney General, and Jennifer A. Donahue, Assistant Attorney
General, Tallahassee, Florida,

      for Appellee




                                          -2-